Citation Nr: 0310993	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  96-22 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
January 1970.  He had no combat awards or decorations, his 
military specialty was "Auto Rpr Prts Spec" (Automotive 
Repair Parts Specialist), and he had 9 months and 11 days of 
foreign service (DD 214).

This matter has been before the Board on three prior 
occasions.  In December 1997, a remand was ordered to 
accomplish further development.  In January 1999, the matter 
was denied by the Board.  The veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
("Court").  In a November 2000 Order, the Court vacated the 
February January 1999 Board decision, and remanded the matter 
back to the Board for development consistent with the 
Appellee's Motion for Remand and for a Stay of Proceedings.  
The matter again came before the Board in August 2001, at 
which time another remand was ordered.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  The veteran was stationed with the Headquarters and 
Headquarters Company (HHC), 17th Combat Aviation Group (CAG) 
at Nha Trang in Vietnam for a little over 9 months; his 
principal duty was automotive repair parts specialist.

3.  The veteran has no awards or decorations indicating 
personal participation in combat with the enemy.

4.  The veteran did not engage in combat with the enemy.

5.  The veteran's accounts of exposure to a rocket attack 
shortly after arriving with his unit in Vietnam, exposure to 
very frequent rocket attacks, exposure to fire from 16-inch 
guns and claims of duties as an automatic weapons specialist 
in Vietnam are each shown by service department records to be 
false.  

6.  The claimant demonstrably advanced false statements for 
the purpose of pursuing compensation benefits; he has no 
credibility as to his evidentiary assertions concerning 
events in service and alleged subjective symptoms claimed as 
manifestations of PTSD advanced in support of a claim for 
monetary benefits.

7.  The evidentiary assertions submitted on behalf of the 
claimant by H.P. of exposure to a rocket attack shortly after 
arriving with his unit in Vietnam, exposure to very frequent 
rocket attacks are shown to be false by service department 
records; no credibility can be assigned to the evidentiary 
assertions of H.P.

 
CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 101, 1110, 1112, 1113, 1154(b), 5103A, 5107(b) 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Board finds that this matter turns fundamentally upon the 
appellant's credibility.  The claimant had full notice that 
the Board had found him without credibility in its prior 
determination and that this was the critical element of the 
claim.  He was again advised that this was a critical 
question in the Board's remand of August 2001.  Because the 
Board has determined that the claimant has made multiple 
false material statements in pursuit of his claim for 
compensation benefits for PTSD, the Board concludes that he 
is pursuing this claim in bad faith.  Accordingly, the Board 
finds that his claim for service connection must be denied 
and that there is no remaining duty of VA to notify the 
claimant or to assist the claimant to develop the claim.  

Relevant law and regulations

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  
Additionally, service connection shall be established for a 
disability which is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a).

Service connection- PTSD

Generally, the elements required to establish a claim of 
service connection for PTSD have changed during the course of 
the appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Under the current version of the law, service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  
Prior to March 1997, 38 C.F.R. § 3.304(f) provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  [[Both versions of this regulation must be 
considered in the present case since the change in regulation 
became effective during the course of the veteran's appeal.]]  

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b), 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations or the veteran's 
military occupational specialty to determine if he engaged in 
combat; rather, other supportive evidence of combat 
experience may also be accepted.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  If combat is affirmatively indicated, then the 
veteran's lay testimony regarding claimed combat-related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

PTSD- diagnostic criteria

The Diagnostic and Statistical Manual for Mental Disorders, 
3d Edition, [hereafter DSM-III] added PTSD to the 
nomenclature in 1980.  The diagnostic criteria for PTSD began 
with category "A" concerning a "stressor" event.  The 
diagnostic criteria then mandated that the "stressor" event 
must result in a number of certain other characteristic 
manifestations set forth in categories "B" (Reexperiencing 
of the trauma), "C" (Numbing of responsiveness or reduced 
involvement with the external world), and "D" (at least two 
of a list of six types of symptoms such as hyperalertness, 
sleep disturbance, etc.).  

The Diagnostic and Statistical Manual for Mental Disorders, 
3d Edition, Revised, [hereafter DSM-IIIR] revised the 
criteria in 1987.  Those DSM-IIIR criteria are set out in 
Pitman, R.K., & Orr, S.P.  "Psychophysiologic testing for 
post-traumatic stress disorder: forensic psychiatric 
application," Bulletin of American Academy of Psychiatry and 
the Law, Vol. 21, No. 1, (1993) 38 [hereafter Pitman & Orr].  
They begin with category "A" concerning a "stressor" 
event.  The diagnostic criteria then mandate that the 
"stressor" event must result in a number of certain other 
characteristic manifestations set forth in categories "B" 
(Reexperiencing criteria), "C" (Avoidance criteria), "D" 
(Arousal Criteria) and "E" (Duration criteria).  Under both 
DSM-III and DSM-IIIR, only a specified number of 
characteristic manifestations need be present to satisfy 
categories "B", "C" and "D".  Unless each of the 
criteria is satisfied with the requisite number of 
characteristic manifestations, however, the diagnosis of PTSD 
is not in accordance with the DSM provisions.

The diagnostic criteria for PTSD were revised again in 
Diagnostic and Statistical Manual for Mental Disorders, 4th 
Edition (1994) [hereafter DSM-IV].   In Cohen, supra. the 
Court addressed the significant of this revision with regard 
to category "A," the "stressor" event.  The Court took 
judicial notice that the "major effect" of the revision was 
to change from an objective standard ("would evoke . . . in 
almost anyone") in assessing whether a stressor is 
sufficient to cause PTSD to a subjective standard (a "more 
susceptive individual may have PTSD based on exposure to a 
stressor that would not necessarily have the same effect on 
'almost anyone'").  Cohen, 10 Vet. App. at 140-142, 153.  

While Cohen addressed the "subjective" nature of the 
"stressor" event in category "A" as revised by DSM-IV, it 
did not address the "subjective" nature of the "B" and 
"C" criteria, as well as the reliance of clinicians upon 
subjective reporting to establish the presence of the "D" 
criteria.  (The Board notes that DSM-IV also added "F" 
criteria that the symptoms produce clinically significant 
distress or impairment in social, occupational or other 
important areas of functioning.  This criterion is not a 
determinative factor in this matter because its presence or 
absence could not change the outcome if Criteria "B", "C" 
and/or "D" were not met.)  Cohen held that the sufficiency 
of the event alleged as "stressor" to cause PTSD rested on 
an individual's particular susceptibility and was a medical 
determination. 

The Board finds nothing in Cohen, however, that holds or 
implies that the fact finder is precluded from making 
credibility determinations in PTSD cases, particularly as to 
subjective symptoms in the "B" and "C" criteria or the use 
of subjective reporting to establish the "D" criteria.  Nor 
can the Board find any other case that holds that PTSD cases 
are exempted from the Board's well established responsibility 
for making credibility determinations detailed below.  In 
this regard, the Board notes specifically that neither in 
Suozzi v. Brown, 10 Vet. App. 307, 310 (1997) nor Pentecost 
v. Principi, 16 Vet. App 124 (2002) did the Court address the 
situation where the claimant had advanced false statements in 
support of a claim for compensation benefits for PTSD.  On 
the other hand, the Court has held clearly that "[j]ust 
because a physician or other health professional accepted the 
appellant's description of his active service experiences as 
credible and diagnosed the appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for post-traumatic stress disorder."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  See Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).   

The medical texts added to the record by the Board emphasize 
the subjective nature of the symptoms of PTSD, quite apart 
from the question of whether the event claimed as the 
stressor occurred, and the critical significance of the 
credibility of the individual claiming to experience the 
disorder.  As Spar, L.F., & Pankratz, L.D. stated:  
"Simulation [of PTSD] is easy, since the symptoms described 
by DSM-III mostly reflect private phenomenology and since by 
definition the symptoms are caused by events now past."  
("Factitious posttraumatic stress disorder," American 
Journal of Psychiatry, 140, p. 1016-1019 (August 1983) at p. 
1018).

As Pitman & Orr commented, even under DSM-IIIR, the notion 
that the there was an objective standard for assessing 
whether an event was of an adequate nature to constitute a 
"stressor" for purposes of causing PTSD was "illusory" for 
a variety of reasons.  These authors challenged whether there 
was a "range of usual human experience" from a cross 
cultural perspective.  These authors further stated that:

One the one hand, because of the tendency of 
PTSD patients to avoid recalling the trauma, 
superficial questioning may miss the 
diagnosis.  On the other hand, recitation of 
structured interview items incorporating PTSD 
diagnostic criteria may be treated by 
motivated respondent as a series of leading 
questions evoking answers that too readily 
lead to a PTSD diagnosis.  Since the 
diagnostic criteria for PTSD are available 
through publications and word-of-mouth, there 
is little to stop a motivated claimant from 
leaning what symptoms must be reported to 
qualify for the diagnosis.  

Id. at p. 40.  

Because DSM-IV did not move the "B," "C" or "D" criteria 
to an objective basis, manifestly the same analysis holds 
true with respect to these criteria.  This conclusion is 
supported by the fact that the same basic principles are 
reiterated in Pitman, R.K., Sparr, L.F, Sounders, L.S., & 
McFarlane, A.C.  "Legal issues in post-traumatic stress 
disorder,"  van der Kola, BA, McFarlane, AC, and Weisaeth, 
L. eds., Traumatic Stress: The Effects of Overwhelming 
Experience on Mind, Body, and Society, p. 378 - 396 
(Guildford Press, 1996) [hereafter Pitman, Sparr, Sounders & 
MacFarlane], published two years after DSM-IV was adapted, 
sometimes employing nearly identical language.  (See 
particularly pp. 388-94.)  As Pitman, Sparr, Sounders & 
MacFarlane stated:  

Just as the evaluator in the forensic (as 
opposed to therapeutic) setting is unwilling 
to accept the claimant's word that he or she 
has a certain symptom without being shown how 
and why, the evaluator should not expect the 
jury to accept the evaluator's word that the 
claimant has or does not have PTSD without 
being shown how or why.

Id. at 389.

As to the probative value of psychometric testing to 
establish the presence of absence of PTSD, Pitman, Sparr, 
Sounders & MacFarlane point out the lack of validity scales 
for many psychometric test instruments and the inability of 
even the psychometric testing with the best validity scales 
to detect fabricated PTSD. Finally, Perconte, S.T., & 
Goreczny, A.J, "Failure to detect fabricated posttraumatic 
stress disorder with the use of the MMPI in a clinical 
population,"  American Journal of Psychiatry, 147:8, p. 
1057-1060 (August 1990) points out the failure of health care 
providers to detect fabricated posttraumatic stress disorder.

In this regard, the Board provided the claimant with specific 
notice that it would rely on medical texts to establish the 
subjective nature of the diagnostic criteria, the 
significance of the veracity of the individual claiming to 
experience the disorder and the inability of psychometric 
testing to distinguish false versus valid claims of PTSD.

Credibility

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, No. 00-7023 (Fed. Cir. 
Oct. 13, 2000).  As the United States Court of Appeals for 
the Federal Circuit has commented, there is a considerable 
body of law imposing a duty on the Board to analyze the 
credibility and probative value of evidence sua sponte, when 
making its factual findings.  Further, the Board has the 
"authority to discount the weight and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).
 
Credible testimony is that which is plausible or capable of 
being believed.  See Indiana Metal Prods. v. NLRB, 442 F.2d 
46, 52 (7th Cir. 1971) (citing Lester v. State, 212 Tenn. 
338, 370 S.W.2d 405, 408 (1963)); see also Weliska's Case, 
125 Me. 147, 131 A. 860, 862 (Me. 1926); Erdmann v. Erdmann, 
127 Mont. 252, 261 P.2d 367, 369 (Mont. 1953) ("A credible 
witness is one whose statements are within reason and 
believable . . . .").  The term "credibility" is generally 
used to refer to the assessment of oral testimony.  See, 
e.g., Anderson v. Bessemer City, 470 U.S. 564, 575, 84 L. Ed. 
2d 518, 105 S. Ct. 1504 (1985) ("only the trial judge can be 
aware of the variations in demeanor and tone of voice that 
bear so heavily on the listener's understanding of and belief 
in what is said"); NLRB v. Walton Manufacturing Co., 369 U.S. 
404, 408, 7 L. Ed. 2d 829, 82 S. Ct. 853 (1962) (trier of 
fact "sees the witnesses and hears them testify, while the 
[NLRB] and the reviewing court look only at cold records"); 
Jackson v. Veterans Admin., 768 F.2d 1325, 1331 (Fed. Cir. 
1985) (trier of fact has opportunity to observe "demeanor" of 
witness in determining credibility).

The credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character.  See State v. Asbury, 187 W. Va. 87, 
415 S.E.2d 891, 895 (W. Va. 1992); see also Burns v. HHS, 3 
F.3d 415, 417 (Fed. Cir. 1993) (testimony was impeached by 
witness' "inconsistent affidavits" and "expressed recognition 
of the difficulties of remembering specific dates of events 
that happened . . . long ago"); Mings v. Department of 
Justice, 813 F.2d 384, 389 (Fed. Cir. 1987) (impeachment by 
testimony which was inconsistent with prior written 
statements).  Although credibility is often defined as 
determined by the demeanor of a witness, a document may also 
be credible evidence.  See, e.g., Fasolino Foods v. Banca 
Nazionale Del Lavoro, 761 F. Supp. 1010, 1014 (S.D.N.Y. 
1991); In Re National Student Marketing Litigation, 598 F. 
Supp. 575, 579 (D.D.C. 1984). 

In determining whether documents submitted by a veteran are 
credible, the Court in Caluza v. Brown, 7 Vet. App. 498, 511 
(1995), summarized that the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.

In Burns v. HHS., supra, a special master for the secretary 
of HHS in a claim for compensation based upon alleges damages 
stemming from a vaccination concluded: 
   
Because of petitioner's inconsistent 
affidavits and her expressed recognition of 
the difficulties of remembering specific 
dates of events that happened so long ago, 
[I] give greater credence and weight to the 
contemporaneous medical records filed in this 
matter.
   
Burns v. HHS., 1992 U.S. Cl. Ct. LEXIS 528.   The special 
master was found to have followed the Federal Circuit's 
instruction in Cucuras v. Department of Health & Human 
Resources, 993 F.2d 1525, 1528 (Fed. Cir. 1993): 
   
Moreover the Supreme Court counsels that oral 
testimony in conflict with contemporaneous 
documentary evidence deserves little weight.  
United States v. Unites States Gypsum Co., 333 
U.S. 364, 396, 92 L. Ed. 746, 68 S. Ct. 525 
(1947).  This court's predecessor adopted the 
same principle.  Montgomery Coca Cola Bottling 
Co. v. United States, 222 Ct. Cl. 356, 615 
F.2d 1318, 1328 (Ct. Cl. 1980). 
 
Medical records, in general, warrant 
consideration as trustworthy evidence.  The 
records contain information supplied to or by 
health professionals to facilitate diagnosis 
and treatment of medical conditions.  With 
proper treatment hanging in the balance, 
accuracy has an extra premium.  These records 
are also generally contemporaneous to the 
medical events.
   
As the trier of fact, the Board further finds that the 
following jury instructions provide instructive guidelines in 
assessment of credibility.   In Clark v. United States, 391 
F.2d 57, 60 (8th Cir.), cert. denied, 393 U.S. 873 (1968), 
the court held that the following instruction given by the 
trial court correctly set out the factors to be considered by 
the jury in determining the credibility of the witnesses:
 
You are instructed that you are the sole 
judges of the credibility of the witnesses 
and of the weight and value to be given to 
their testimony.  In determining such 
credibility and weight you will take into 
consideration the character of the witness, 
his or her demeanor on the stand, his or her 
interest, if any, in the result of the trial, 
his or her relation to or feeling toward the 
parties to the trial, the probability or 
improbability of his or her statements as 
well as all the other facts and circumstances 
given in evidence. 
391 F.2d at 60.  In United States v. Merrival, 600 F.2d 
717, 719 (8th Cir. 1979), the court held that the 
following general credibility instruction provided 
protection for the accused in a criminal matter: 
You, as jurors, are the sole judges of the 
truthfulness of the witnesses and the weight 
their testimony deserves. 
You should carefully study all the testimony 
given, the circumstances under which each 
witness has testified, and every matter in 
evidence which tends to show whether a 
witness is worthy of belief.  Consider each 
witness' ability to observe the matters as to 
which he or she has testified and whether 
each witness is either supported or 
contradicted by other evidence in the case. 
600 F.2d at 720 n.2. 
The general credibility instruction given in United States v. 
Phillips, 522 F.2d 388, 391 (8th Cir. 1975) is more 
expansive: 
The jurors are the sole judges of the weight 
and credibility of the testimony and of the 
value to be given to each and any witness who 
has testified in the case.  In reaching a 
conclusion as to what weight and value you 
ought to give to the testimony of any witness 
who has testified in the case, you are 
warranted in taking into consideration the 
interest of the witness in the result of the 
trial; take into consideration his or her 
relation to any party in interest; his or her 
demeanor upon the witness stand; his or her 
manner of testifying; his or her tendency to 
speak truthfully or falsely, as you may 
believe, the probability or improbability of 
the testimony given; his or her situation to 
see and observe; and his or her apparent 
capacity and willingness to truthfully and 
accurately tell you what he or she saw and 
observed; and if you believe any witness 
testified falsely as to any material issue in 
this case, then you must reject that which 
you believe to be false, and you may reject 
the whole or any part of the testimony of 
such witness.  (Emphasis added.) 
The instruction in the text is basically a paraphrase of 
Ninth Circuit Criminal Instruction 3.07 and 3 Edward J. 
Devitt, et al., FEDERAL JURY PRACTICE AND INSTRUCTIONS: Civil 
§ 73.01 (4th ed. 1987), as approved in United States v. 
Hastings, 577 F.2d 38, 42 (8th Cir. 1978).

The Board finds these guidelines persuasive.  In finding 
these persuasive, the Board is not concluding or implying 
that a claim for benefits under title 38 United States Code 
is in any manner similar to an adversarial hearing, much less 
a criminal prosecution.  Rather, the Board finds them useful 
because they are provided in the stringent context of 
defending the rights of an accused party where liberty or 
even life, not merely monetary benefits, may be at stake.  In 
other words, they are taken as a high hurdle that must be 
overcome to find the claimant's credibility in question.

Ruling in the Alternative

In Holbrook v. Brown, 8 Vet. App. 91 (1995) (aff'd, 86 F.3d 
1178 (Fed. Cir. 1996), the Court expressly rejected a 
challenge to the Board's "fundamental authority" to rule in 
the alternative.

Duty to notify/assist

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

In the present case, the RO included the VCAA provisions in 
the July 2002 supplemental statement of the case.  Thus, the 
veteran has been put on notice as to the new requirements 
regarding the duty to assist.  Moreover, the Board has 
reviewed the file, and finds that the requirements under the 
VCAA have been met in view of the facts of this case.  In 
that regard, the Board concludes that the veteran was 
provided adequate notice as to the basic evidence needed to 
substantiate his claim, which included copies of the rating 
actions, a statement of the case issued in April 1996, and 
supplemental statements of the case issued in July 1997, 
March 1998 and July 2002.  He was provided a further detailed 
analysis of why the evidence or record did not substantiate 
his claim in the Board's January 1999 decision. 

The Board further finds that the RO made satisfactory efforts 
to ensure that all relevant evidence had been associated with 
the claims file.  For example, per the Board's December 1997 
remand, the RO attempted to obtain treatment records dated 
from 1986 to 1989 from the VA Medical Center in Santa 
Barbara, as identified by the veteran in 1993 correspondence.  
A response dated February 1998 indicated that no such records 
could be found.  Furthermore, per the Board's
August 2001 remand instructions, the RO requested the 
veteran's morning reports in February 2002 and May 2002.  A 
response on the May 2002 request form indicated that morning 
reports were mailed.  It further indicated that some reports 
from September 1969 to December 1969 was negative.   

Further regarding the VCAA, the claims file contains VA 
outpatient and hospitalization reports from May 1992 to April 
2002.  Also of record are treatment reports dated July 1992 
to July 1993 from private physician D.D.L., as well as June 
2001 reports from M.M.M., Ph.D.  Moreover, Operational 
Reports from the Army are associated with the claims file.  
Furthermore, a letter from H.P., a fellow serviceman is 
contained in the claims file.  Also of record are various 
scientific and psychiatric articles, of which the veteran was 
afforded notice in the July 2002 supplemental statement of 
the case.  Finally, a transcript of the veteran's June 1996 
personal hearing before the RO is associated with the claims 
file.  

With respect as to whether the claimant understood the 
division of responsibilities between VA and the claimant in 
providing evidence to substantiate the claim, the Board finds 
that the record leaves no doubt that the claimant and his 
attorney were fully aware of their critical responsibilities 
with regard to the determinative question of the claimant's 
credibility.  Not only the communications of the RO to the 
claimant, but also the Board's decision of January 1999 set 
forth the law, the state of the record and the basis upon 
which the determination was made.  From these communications, 
the record demonstrates beyond reasonable dispute that the 
claimant understood the obligations that rested upon him to 
provide information and evidence that would substantiate the 
existence of the events alleged as "stressors" in this 
matter as well as the Board's determination that he had 
submitted false allegations in pursuit of his claim for 
benefits.  As the Board expressly advised him in its January 
1999 determination:

Finally, should the claimant chose to 
exercise his right to apply to reopen a claim 
for compensation benefits based upon claims 
for service connection for a psychiatric 
disorder of service origins including PTSD, 
he is advised that the basis for this denial 
is his complete lack of credibility as to 
evidentiary assertions with respect to such a 
claim.  Thus, his first objective in 
attempting to reopen would be to restore his 
credibility.  It is difficult for the Board 
to conceive of any role for medical evidence 
in such an effort as credibility is an 
adjudicative matter.  Moreover, it would not 
be sufficient for the claimant to establish 
the existence of some event in service that a 
medical provider would deem to meet the 
requirements of a "stressor" for this would 
still leave the appellant facing fundamental 
problems with regard to the lack of 
credibility of his current evidentiary 
assertions as to his subjective reaction to 
such an event and his current subjective 
symptoms.  Thus, the task of restoring 
squandered credibility is far easier to 
describe than to accomplish, but it is for 
any future adjudicator or Board Member to 
determine if he has met this challenge.

While the Court vacated the Board's January 1999 decision in 
accordance with the Joint Motion, that motion and the order 
of the Court did not address the Board's finding that the 
claimant lacked credibility as to evidentiary assertions with 
regard to his claim for service connection for PTSD.  In the 
August 2001 remand, the Board again pointed out that the 
basis for the prior determination was that the claimant was 
not credible in his evidentiary assertions advanced in 
support of his claim for service connection for PTSD.  The 
lack of credibility extended not only to his account of 
events in service, but also as to the subjective symptoms 
currently reported to support the diagnosis.  He was further 
advised of medical texts that point out in substance that the 
diagnosis of PTSD is dependent upon the credibility of the 
individual claiming the disorder.  He was advised that his 
first task to prevail in the claim was to restore his 
credibility.

In September 2001, in accordance with the Board's remand, the 
RO provided the claimant with a detailed summary of his 
alleged "stressor" events.  The claimant was further 
requested to review the statement and add as much detailed 
information as possible in order to permit VA to conduct an 
effective search for substantiating information.  The RO 
advised the claimant of what he was required to do to 
substantiate his claim and what VA would do.  The claimant 
was also provided copies of the medical texts added to the 
record by the Board and provided an opportunity to submit 
evidence or agreement concerning these texts.  In a 
communication dated later in September 2001, the claimant 
through his attorney indicated he was not submitting any 
additional evidence.  

As far as the Board can determine, at the time this decision 
is entered no competent Court has yet addressed the question 
of what obligations remain to be discharged by VA once it is 
determined that the claimant is not credible in his 
evidentiary assertions and, in fact, has made false 
statements in pursuit of a claim for service connection, 
particularly PTSD.   The Board concludes that under both the 
old and the new law there are limits on the duty to assist 
and those limits clearly are relevant where false claims 
evidencing bad faith are made.  As stated by the Court long 
before the VCAA, the duty to assist is not unlimited in 
scope.  

The VA's 'duty' is just what it states, a 
duty to assist, not a duty to prove a claim 
with the claimant only in a passive role.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1993).  Nor is the VA required to search for 
evidence which, even if obtained, would make 
no difference in the result.  See Colvin [v. 
Derwinski], 1 Vet. App. at 174.  In short, 
the 'duty to assist' is not a license for a 
'fishing expedition' to determine if there 
might be some unspecified information which 
could possibly support a claim.  In 
connection with the search for documents, 
this duty is limited to specifically 
identified documents that by their 
description would be facially relevant and 
material to the claim.  (Emphasis in 
original.)

The Court has further held that if a claimant wishes 
assistance, he cannot passively wait for it in circumstances 
where he should have information that is essential in 
obtaining the putative information.  Wamhoff v. Brown, 8 Vet. 
App. 517 (1996); Wood v. Brown, 1 Vet. App. 190 reconsidered 
1 Vet. App. 406 (1991). 

The VCAA itself does not provide a blank check for the 
limitless expenditure of scarce VA adjudicatory resources.  
Rather the VCAA provides expressly that VA is only obligated 
to embark upon "reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought," and that VA's obligations end when 
there is "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."   38 
U.S.C.A. § 5103A(a). 

Therefore, based upon the law and case law noted above, the 
Board concludes that under the standard existing before the 
VCAA, the limits on the duty to assist are at least: 

(a) That the claimant can not remain passive when her 
cooperation is necessary; 
(b) that the claimant must provide information essential to 
obtain putative information; and 
(c) that the duty to pursue evidence ends when, even if the 
putative evidence could be obtained, it could not make a 
difference in the result.  (Emphasis added.)  

Under the VCAA, the limits on the duty to assist are:
 
(a) Only reasonable efforts are required to obtain evidence 
that could substantiate the claim; and 
(b) the duty ends where there is no reasonable possibility 
that assistance would aid in substantiating the claim.   
(Emphasis added.)  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal.  Because the Board has determined that the claimant 
has no credibility as to his evidentiary assertions advanced 
in support of a claim for compensation benefits for PTSD and, 
in fact, has made false statements, it is clear that further 
development of the record could not made a difference in the 
result and that there is no reasonable possibly that 
additional assistance would aid in substantiating the claim.  
This is because the pattern of multiple false statements 
establishes bad faith.  Once it is determined that the 
claimant's evidentiary assertions are not credible as to 
events in service or claimed subjective symptoms related to 
these events, there is no reasonable possibility of 
establishing the presence of the claimed disability.  


Factual background

The veteran's DA Form 20, Enlisted Qualification Record, 
shows that he was in Vietnam from March 29, 1969, to January 
10, 1970.  This period totals 285 days.  His record of 
assignments demonstrates that on April 4, 1969, his principle 
duty was automotive repair parts specialist, and he was 
assigned to Headquarters and Headquarters Company (HHC), 17th 
Combat Aviation Group (CAG), United States Army, Pacific, 
(USARPAC).  He was in a casual status as of January 9, 1970.  
The period he was assigned to this unit thus totals 280 days.  
He received an Army Commendation Medal for meritorious 
performance of duty in Vietnam.  He also received training in 
1968 as an automatic weapons crewman and was assigned to the 
Headquarters and Headquarters Battery (HHB), 3d Battalion, 
62nd Artillery, at Ft. Bliss, Texas prior to his service in 
Vietnam.  At no time was he assigned duties as an automatic 
weapons crewman in Vietnam. 

The veteran's service medical records are void for any 
complaints or findings of a psychiatric disorder.

The veteran's original claim for disability benefits in May 
1970 made no reference to any psychiatric problems.

The veteran's application for service connection for PTSD was 
received in March 1993.  He reported treatment for PTSD 
between 1986 and 1989 and again beginning in 1991.

The veteran was seen at a VA medical facility in late March 
1993.  He reportedly was referred from a Vet Center where he 
had been seeing a local psychologist for several months.  He 
stated he had experienced flashbacks for 12 years, and they 
had increased.  Reference was made to dreams, hallucinations, 
and severe insomnia.  He dreamed of being in a bunker with a 
Vietcong standing over him, killing him and taking his body 
away; he would awake in a cold sweat.  He reported being in 
Vietnam for 9 months, "M-60 expert Na Trang guard duty."  
Harassment fire was received everyday and a friend was killed 
next to him with a "head shot."  The diagnosis was post-
traumatic stress disorder, moderate, R/O (rule out) mild 
schizophrenia.

The veteran was hospitalized at a VA medical facility in May 
and June 1993, for assessment and treatment of PTSD.  He 
reported a history of combat exposure in Vietnam for 9 
months, and since Vietnam had recurring nightmares 1 to 2 
times a month, with a theme of helplessness.  Acute anxiety 
and flashbacks were said to be triggered by loud noises, and 
helicopter sounds.  He "self-medicated" with alcohol.  He 
reported VA psychiatric treatment in 1986 when he was 
diagnosed with a substance use disorder.  The axis I 
diagnoses were PTSD; ETOH (alcohol) dependence; ETOH 
intoxication, withdrawal; and polysubstance abuse.

The veteran was followed on an outpatient basis to March 
1994, throughout which time alcohol problems were noted.  In 
November 1993 he reported "flashbacks" in which he would 
lose contact with reality and think he was in Vietnam.

Received in May 1994 were copies of records of private 
medical treatment for the veteran in 1993 and 1994, and some 
VA clinic records, noted above.  In June and July 1992 the 
veteran's psychiatric functional limitation was rated.  It 
was noted that he had an anxiety related disorder, manifested 
by hyperalterness, sleep disturbance, decrease in attention 
and concentration, nightmares, and decrease in social and 
occupational functioning.

M.M.M., Ph.D., in a July 1993 evaluation for disability 
determination, noted first examining the veteran in May 1992, 
with the last examination in June 1993.  It was recorded that 
the veteran reported re-experiencing Vietnam nightmares, 
intrusive memories, and obsessing about events that actually 
occurred.  He reported loss of control over mental process 
when "hallucination-like horror image invade his 
consciousness."  He had numbing, rage, short-term memory 
problems, and relationship problems.  He reported alcohol 
abuse to control the recurrent Vietnam horror.  The diagnosis 
was PTSD.

Received in June 1994 was an extensive statement from the 
veteran in which he reported being stationed in a 
headquarters company in Nha Trang, and about 10 days after 
arriving, he experienced his first "122" rocket attack, 
with one landing approximately 30 feet from him, blowing him 
off of his feet "& landing about 10 ft from where I was 
standing."  He stated the local barber or cook during 
daylight could be a VC at night so there was never a safe 
moment.  He reported that it seemed like he was on night 
guard duty at least 3 times a week and it was always very 
scary and lonely for him.  While on guard duty on the flight 
line he could hear the 16-inch guns from a ship blasting the 
mountains approximately 7 miles inland.  He could hearing the 
air rushing past as the 2 tons of explosives went overhead 
and then saw it explode on the mountain.  He stated that the 
first 122-rocket attack set the stage for his feelings of 
helplessness during his tour of Vietnam and later in the 
development of his severe and chronic PTSD.  He also 
expressed his displeasure at the denial of his claim and at 
the request that he provide information.

When hospitalized at a VA medical facility in February 1995, 
military history as reported by the veteran included his 
serving in Vietnam as an automatic weapons specialist "(Quad 
50s to duster)" and receiving the "Veterans Combat 
Medal"(sic).  His traumatic events included being blown out 
of bed by "122's" within the first 10 days; being on guard 
duty every other night-perimeter or flight line with 3-4 ton 
shells going over head; harassment fire 2-3 times a week and 
at 0600 hours.  He also reported encountering mines or booby 
traps while on patrol; seeing Americans killed or wounded; 
being surrounded by the enemy; having his "own safety or 
buddies jeopardized;" and indirectly/directly experiencing 
feelings of shame, guilt grief, self-hatred, rage, and 
alienation about observing or participating in "instances of 
abuse violence."

The veteran reported recurring dreams of 122's coming in, and 
flashbacks in which he felt completely helpless and fatigued 
with sweats and 104-degree temperatures.  His first drinking 
and drugs were in Vietnam. He recounted actions after service 
which he felt were related to his Vietnam experience.  His 
first flashback was in 1973 when a helicopter flew over.  In 
1980 his anxiety attacks increased as well as his social 
problems and isolation.  In 1988 he saw an article on PTSD 
and sought VA help, and the psychologist attributed his 
problems to substance abuse.  He stopped the use of all 
substances but his dreams and flashbacks increased in 
frequency and were more vivid and he became severely 
suicidal.  Assessment and evaluation were accomplished, and 
the Axis I diagnoses were PTSD, and alcohol and marijuana 
dependence.

The veteran was hospitalized again from April to June 1995.  
The military history at that time included a claim of duties 
in Vietnam as an automatic weapons specialist, but did not 
include a claim of an award of the "Veterans Combat Medal."  
Traumatic events included being blown out of bed by rockets 
within 10 days of arrival and succeeding attacks averaging 2 
to3 times a week for the remainder of his tour; observing 
senseless mutilation of Vietnamese Nationals by Army Special 
Forces unit; and witnessing the refusal of medical service to 
a Vietnamese woman with her abdomen sliced open and bowels 
hanging out.  He reported that he first drank and used drugs 
in service.  He stated that he stopped when he returned home, 
but during his first thunderstorm he jumped out of bed and 
while disoriented ran into a wall.  After that event, he 
resumed drinking.  The veteran's reported signs and symptoms 
of PTSD in the past 6 months included intrusive thoughts, 
nightmares, flashbacks, exacerbation of symptoms when exposed 
to similar circumstances, avoidance of reminders of the war, 
inability to remember details, decreased interest in 
activities, isolation, numbing, disturbance in sleep and 
concentration, uncontrollable anger, hypervigilance, startle 
response, and survival guilt.  He reported recurring dreams 
of the 122's coming in; flashbacks in which he feels 
completely helpless; and fatigue and sweats with 104-degree 
temperatures.

The report of hospitalization from April 1995 to June 1995 
further noted that the veteran moved to the island of Hawaii 
in 1990 to retire and moved to the "jungle."  In 1992 he 
had a major flashback when someone dropped a board at a 
construction site and he found himself hiding in the forest 
an hour later.  This incident caused him major depression and 
he was suicidal and diagnosed as having PTSD and was an 
inpatient at a VA facility for 26 days.  On examination he 
was mildly anxious, with no other pertinent findings.  During 
his sixth week, 2 of his peers sharing their traumas brought 
up memories the veteran thought long buried.  The first was 
mutilated bodies when he passed the Special Forces compound, 
and the second was the Vietnamese woman with her bowels 
hanging out, and he created such a ruckus at the hospital to 
get her treatment that the military police were called to 
take him away.  The Axis I diagnoses were PTSD and alcohol 
and marijuana dependence.

A July 1995 letter from the Pacific Center for PTSD reported 
that the veteran was a patient in the PTSD Residential 
Rehabilitation Program from April to July 1995 and had been 
referred to outpatient for continuing outpatient care.  A 30-
day period of convalescence was recommended.

VA outpatient clinic records for PTSD continuing care from 
August 1995 to February 1996, reported some stress due to 
physical problems.

The veteran, in hearing testimony in June 1996, reported that 
10 days after arriving in the country, with 17th "Aviation 
Battalion" or "17th Headquarters Company," Nha Trang, 
there was a rocket attack with 20 to 30 rounds, one hitting 
20 feet from the door to the motor pool where he lived.  It 
blew the veteran completely out of bed, he woke totally 
disoriented and another round hit the roof as he was running 
to the door, and they had to run down to the Headquarters 
Company and get their weapons "cause we were in charge of 
that bunker on the north end."  The bunker was right on the 
perimeter, the veteran had a M-60 machine gun, and it took 30 
minutes to get 200 yards from building to building.  The 
veteran considered this his biggest stressor, Transcript (T.) 
pp. 2 and 3.  The feeling of helplessness, and lack of 
control over his destiny causes him to still have nightmares 
about the rocket attack.  T. p. 4.  His base was right next 
to the airfield and the harassment fire would hit his base 
"every day" at 6 AM, "you could set your watches by it." 
T. p. 5.  He recalled guard duty every other night, walking 
to the airfield and listening to the 16-inch guns, "ammo 
going over your head" and seeing them hit the mountains.  He 
was in a bunker every morning.  T. p. 6.  His friend 
[redacted] or [redacted], was up in a 60-foot guard tower and 
he grabbed the wire and burned three fingers off, and another 
guy grabbed him and was blown out of the tower by the 
electricity.  The veteran went to the hospital to see his 
friend and a Vietnamese woman, about age 50, with her family, 
was bleeding badly and holding her guts in and "they" 
wouldn't give her a bed because they were all filled, and the 
veteran "freaked out" and 2 or 3 M. P.'s (military police) 
escorted him out, and "at that point, the war was over for 
me."  T. pp. 7 and 8.

Another incident was when the veteran and his partner were 
walking inside the compound and there was a half block of 
bars and women, and an M. P. came out of the crowd and 
grabbed the veteran and threw him down and stuck a .45 in his 
mouth and said, "if you move, I'm gonna shoot you right 
now."  The veteran had no idea why he did that; he found out 
later that somebody had thrown a satchel charge or grenade in 
one of the bars.  The veteran was taken to the M. P. station 
put in a wire mesh cage, just big enough for two people to 
stand up in, for 2 hours.  He refused to go when released, 
and Colonel Ming picked him up.  The veteran later heard that 
the sergeant involved was busted two field grades.  T. pp. 9 
and 10.

The veteran recalled that when driving a low-boy from Nha 
Trang to Cam Ranh Bay to pick up supplies, he was number 2 in 
a 6 vehicle convoy, they received small arms fire, with 3 
rounds hitting his right hand passenger door which was armor 
plated. H. started blasting with a M-60 on his truck, and he 
took off so fast that he was ready to pass the lead jeep.  
Three miles out of Nha Trang on the 100-mile trip to Cam Ranh 
Bay, was a big sign, "free fire zone."  T. p. 11.  After 
discussions with a counselor at the veteran's center, the 
veteran recalled an event after 6 months in Vietnam, 
occurring around September, when he was standing in the 
airfield and an Air Vietnam plane came in with a big black 
hole back of the door.   Smoke was coming out, and when he 
tried to set it down it bounced and took out a jeep, he broke 
a sergeant's arm.  Another individual sustained a concussion.  
The plane ended up in a school and children 10 and 12 years 
old were burned.  T. pp. 12 and 13.  

An April 1996 statement from the veteran noted his arrival in 
Vietnam, unit of assignment, duties, and rocket attack on day 
10.  He also recounted the attack on the truck he was 
driving, the plane that crashed into a school, and observed 
electrical shock to a specialist 4th class, who was burned 
and lost 3 fingers.  The veteran recalled freaking out seeing 
the many dead and wounded at the hospital.  Five months into 
his tour the Enlisted Club was blown up by a satchel charge 
and he again reported the M. P. incident, noting that the M. 
P. received "NJP" (non-judicial punishment) for the 
incident.  He also reported that when leaving Nha Trang and 
flying to Cam Ranh Bay, he was at an LZ (landing zone) 
loading bodies, and was fired upon by automatic weapons.

The veteran, in a form for Environmental Support Group (ESG) 
research, dated in May 1996, noted that his duties included 
parts clerk, gas truck driver, and convoy driver.  His most 
terrifying, life threatening military experience was being 
bombed or shelled, and his nightmares occurred 4 times each 
month, he recalled the event 15 times each month, and 
flashbacks occurred once each month.

The veteran, in a certified statement dated in June 1996, 
reported that he did not know the name or unit of the M. P. 
that threatened him, that it occurred sometime in September 
or October 1969, and that H.P., who he had not had contact 
with since 1971, was a witness.  He also recounted the convoy 
small arms fire, with no date for the event, and stated that 
the "process of trying to re-collect this incidents has 
really caused me tremendous pain and suffering.  When does it 
end?"

The ESG, in a statement dated in June 1997, noted that 
enclosed were extracts of Operational Reports - Lessons 
Learned (LL's) from January through October 1969 for the 17th 
Combat Aviation Group.  The ESG also included LL's from the 
54th General Support Group (GSG) for this period as they also 
covered Nha Trang, the base camp location of the claimant's 
listed unit.  The LL's documented that elements of the 17th 
CAG received several standoff rocket and mortar attacks 
during the above period.  LL's for the period ending April 
30, 1969, noted a total of twenty three stand off rocket and 
mortar attacks launched at 17th Combat Aviation Group 
facilities during the period: Ban Me Thuot 6, Pleiku 5, 
Kontum 4, Nha Trang 2, LZ English 2, Hensel 1, Qui Nhon 1, 
Phan Thist 1 and Dong Ba Thin 1.

The LL of the 54th GSG for the quarter ending 30 April 1969 
contains a detailed list of enemy stand off attacks with 
mortars and rockets during this period.  This list documented 
that on 21 April, the 4 mortar rounds fell at 0535 in the 
"Nha Trang area."  There was no personnel or property 
damage in the 54th GSG area.  The report lists no rocket 
attack in the Nha Trang area during the dates when the 
claimant was present.  The LL of the 54th GSG for the period 
ending July 1969 showed mortar fire May 12 at the Nha Trang 
POL (petroleum, oil, lubricant) area, no injuries or damage.  
For the period ending October 31, 1969, the LL of the 54th 
GSG reflects that on October 11th Camp John F. McDermott at 
Nha Trang received incoming 107 and 122-millimeter rocket 
fire, no damage or casualties.  On the 12th, LSA (logistics 
support area) at Nha Trang received incoming 57-millimeter 
recoilless rocket fire, no damage or casualties.  

The summary for the 17th Combat Aviation Group notes that 
enemy standoff attacks from May to July continued at a 
"moderately slow" rate.  The report stated these attacks 
numbered May 14, June 16 and July 4.  Casualties were 
"light" with no killed in action.  The report identified 
the three bases that were most frequently hit, and this list 
did not include Nha Trang.

The summary of these reports by the ESG stated that 
documented stand off attacks on Nha Trang during the time of 
the claimant's presence occurred on 21 April 12 May and 11 
and 12 October 1969.

In a certified statement dated in July 1997 the veteran noted 
that records documented an attack on Nha Trang April 21, 
1969, which he believed helped to verify the incident.  With 
regard to the M. P. and convoy incidents he indicated that he 
had supplied as much information as possible in his June 1996 
statement and hearing testimony.

Received in February 1998 was a written statement signed by 
H.P. with a social security number below the signature.  It 
was recorded that H.P. was with the veteran in the 17th 
Combat Aviation Group on a daily basis from the time the 
appellant arrived to the time he left.  H.P. explicitly 
stated that he and the veteran arrived in Vietnam on the same 
date.  H.P. stated he remembered the first rocket attack 
which he related "still seems to me after 1 week in 
Vietnam," with approximately 20 to 30 rounds into the 
compound with one or two rounds hitting within 30 feet of the 
sleeping area.  Large pieces of the rocket, or rocks, landed 
on the roof, and this attack had a major impact on their 
attitude.  He stated they were subjected to such attacks two 
to five times per month.  H.P. further reported being with 
the appellant when he was assaulted by the M. P., and 
nighttime guard duty with the big guns from the ships firing 
over the base inland to the highlands.  H.P. was also with 
the appellant when the airplane crashed into the school, and 
when they were in a jeep at the end of a flight line and a 
jet fighter could not stop, crashed through the perimeter 
wire and just about hit the jeep.  The plane had fire damage 
and 50 caliber rounds started going off.  H.P. reported that 
the 122 rocket attack had "left more of an impression on 
me." 

In a response to an inquiry concerning records for the 
veteran, requests were made for alleged records of VA 
treatment at Santa Barbara between 1986 and 1989.  Response 
from the Santa Barbara facility required inquiry to the VA 
medical center in Los Angeles, California. That facility 
responded in February 1998, that they had no records of 
treatment for the veteran for that period.

Initially, the service department could not verify service by 
H.P. based upon the Social Security number originally 
supplied with H.P.'s statement.  Later, a different Social 
Security number was supplied for H.P. and the service 
department did confirm that H.P. did have active service.   

Further VA outpatient treatment reports reflect care for PTSD 
and a variety of other conditions through April 2002.  His 
diagnosis at that time was PTSD, chronic and in control.  

Following the Board's remand in August 2001, the RO requested 
that the service department custodians search for Morning 
Report entries during the claimant's service in Vietnam.  In 
February 2002, the RO itemized the dates for the requested 
search, the claimant's unit of assignment and the incident or 
events concerning which confirmation was sought.  In 
response, the record custodians reported that the veteran is 
among those listed on a morning report dated April 9, 1969.  
No further detail is noted.    

The RO notified the claimant in May 2002 that certain records 
of treatment form a Dr. Lee and from the VAMC Santa Barbara 
had not been obtained.  The RO requested the claimant's 
assistance in securing these records.  The claimant responded 
with copies of records from this provider dated from 1992 to 
1993.  Also submitted was an outpatient appointment card from 
the VAMC in Santa Barbara showing a scheduled appointment in 
1990.  No detail as to the nature of the treatment was 
indicated.  A statement from a VA employee in May 2002 
reflects that records showed the claimant had three 
psychiatric visits during the month of November 1990.  

Analysis

I.  General

The starting point with regard to PTSD is one or more events 
meeting the criteria for a "stressor."  The question of a 
"stressor" also bears upon credibility determinations from 
both a legal and a practical standpoint.  From a legal 
standpoint, certain veterans who "engaged in combat with the 
enemy" gain evidentiary presumptions, provided their 
accounts are "satisfactory" (credible).   38 U.S.C.A. § 
1154(b); C.F.R. § 3.304(d) (2001); Caluza, Supra.  Under the 
controlling regulation, there must be credible supporting 
evidence that the claimed service stressor actually occurred.  
38 C.F.R. § 3.304(f).  The existence of an event alleged as a 
"stressor" that results in PTSD, though not the adequacy of 
a verified event to cause PTSD, is an adjudicative, not a 
medical determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-
98 (1993).  

As noted above, from a practical standpoint the diagnosis of 
PTSD is contingent upon a host of subjective symptoms that 
are wholly dependent upon the credibility of the evidentiary 
assertions of the claimant.  As Spar, L.F., & Pankratz, L.D. 
pointed out:  "Simulation [of PTSD] is easy, since the 
symptoms described by DSM-III mostly reflect private 
phenomenology and since by definition the symptoms are caused 
by events now past."  (Id. at p. 1018).  The subsequent 
revisions of the diagnostic criteria, particularly in 
category "B", "C" and "D" did not serve to make them 
more objective.

Generally, under the framework established in Zarycki, the 
legal analysis of PTSD claims requires that adjudicators make 
an explicit determination as to whether the veteran engaged 
in combat with the enemy.  The VA General Counsel addressed 
the question of what evidence is considered satisfactory 
proof that a veteran engaged in combat with the enemy in 
VAOPGCPREC 12-99 (October 18, 1999).  The General Counsel 
held that the plain language of 38 U.S.C.A. § 1154(b) 
requires that the veteran have "personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination as to whether a veteran "engaged in combat 
with the enemy" necessarily must be made on a case-by-case 
basis with reference to the general statutory standards.  
Evidence that the veteran participated in attacking or 
defending an attack of the enemy would ordinarily show that 
the veteran had engaged in combat, but the general 
description would not be exhaustive if circumstances made in 
an individual case were found to constitute engagement in 
combat.  

The Court has indicated that evidence submitted to support a 
claim that a veteran engaged in combat may include the 
veteran's own statements and an "almost unlimited" variety 
of other types of evidence.  Gaines v. West, 11 Vet. 
App. 353, 359 (1998).  The Gaines Court also stated that 
38 U.S.C.A. § 1154(b) does not require the acceptance of the 
veteran's assertions that he engaged in combat.  Id. at 359.  
However, the Court has made clear that VA cannot ignore the 
veteran's assertions and must evaluate his statements along 
with all other relevant evidence.  Id. 

II.  Combat stressors

In the present case, the veteran received no award or 
decoration specifically denoting combat participation 
appropriate to his branch of service (such as the Combat 
Infantryman Badge), combat incurred wounds (the Purple Heart 
Medal), or valor in combat with the enemy.  

In addition to receipt of designated awards and decorations, 
"conclusive evidence" of combat participation may also be 
established by "other supportive evidence" that the claimant 
was in a plane crash, ship sinking, explosion, rape or 
assault, or duty on a burn ward or in a graves registration 
unit.  See Zarycki, supra.  The Board finds the term "other 
supportive evidence" is unclear as to the limitations, if 
any, on what can constitute "other supportive evidence."  At 
a minimum, however, the case law from the Court would 
preclude the use of the claimant's own assertions as "other 
supporting evidence," nor would post-service medical evidence 
suffice as "other supporting evidence."  To the extent that 
the term "other supporting evidence" in this context could 
consist of service department records, the Board finds that 
there are no service department medical or administrative 
records to establish that the claimant was in a plane crash, 
ship sinking, explosion, rape or assault, or had duty on a 
burn ward or in a graves registration unit.  

The Board acknowledges Department of the Army documentation 
showing that aircraft from the 17th CAG engaged in combat 
with the enemy.  However, there is no documentation the 
veteran was a member of a flight crew or with any air or 
ground unit that engaged in combat with the enemy.  His 
administrative records are quite to the contrary.  Thus, the 
Board finds that the service department records do not 
contain "conclusive evidence" that the veteran "engaged in 
combat with the enemy." 

Where the service department records, as here, fail to 
establish that the veteran engaged in combat with the enemy, 
the veteran's lay statements as to in-service stressors 
cannot be accepted without further corroboration through 
independent evidence.  Doran, 6 Vet. App. at 288-89.  In this 
case, the critical components of the veteran's self-described 
military history are not corroborated by official military 
records associated with the claims file.  As will be 
discussed below, his key accounts are, in fact, refuted.

On multiple occasions the veteran has alleged specifically 
that within ten days of his arrival at his unit in Vietnam he 
was subjected to an attack by a score or more of rocket 
rounds.  He specifically has identified this as the most 
stressful event in service.  He also has alleged that he was 
subjected to frequent rocket attacks.  During his 
hospitalization from April to June 1995 he reported rocket 
attacks 2-3 times per week for remainder of tour, apparently 
after the first alleged attack.  The Board notes that he was 
with his unit for 280 days.  Assuming the first attack was on 
day ten, there followed 270 days.  Those 270 days equal a 
little over 38 weeks.  Two rocket attacks per week would 
indicate he was subjected to a total of 76 attacks.  Three 
rocket attacks per week would compute to a total of 114 
attacks.  The Board further notes that at the June 1995 
hearing, he reported harassment fire every day at 0600; 
however, it is not clear that he was claiming each of these 
"harassing fire" events involved rockets, mortars or other 
forms of fire.  For purposes of the analysis here, it is not 
necessary for the Board to determine whether "harassing 
fire" every day meant rocket attacks or other forms of fire. 

The appellant provided specifics of a date and place that 
permitted the RO to seek confirmation from the service 
department.  The results of that development show that, not 
only was there no confirmation of the accounts, but that the 
service department records flatly refute the accounts.  
Records from the service department demonstrate that during 
the claimant's entire tour of assignment with the 17th Combat 
Aviation Group at Nha Trang, the base region sustained 
exactly one attack by rockets.  That attack occurred not 
early on within approximately ten days of the claimant's 
arrival with his unit, but in October 1969.  The attack did 
not involve a score or more of rockets and caused no damage 
or casualties.  The records also show that during the 
entirety of his tour, there was one mortar attack in April, 
one in May, and one recoilless rifle attack in October.  This 
record thus shows that not only is the initial rocket attack 
story refuted, but that the allegation of frequent rocket 
attacks is completely bogus.  There were not between 76 and 
114 attacks but one rocket attack.  Even if all the indirect 
fire attacks of the mortars and the one direct fire attack of 
the recoilless rifle were lumped together, this amount to 
four events, not remotely 76 or 114.  Thus, the account of a 
large number of rocket attacks falls not into the category of 
minor imprecision or readily understandable slippage of 
memory over decades but of grotesque and purposeful 
misrepresentation.  

The Board has considered whether the confirmation of the 
rocket attack in October 1969 and the other two mortar and 
one recoilless rifle attack shown by the service department 
records would support a finding that the claimant was 
entitled to the presumptions provided under 38 U.S.C.A. 
§ 1154(b) as one who "engaged in combat with the enemy."  
For this purpose, the Board will assume without deciding that 
simply being sporadically or on one occasion under indirect 
fire, or in the vicinity of direct fire qualifies as "combat 
with the enemy."  Under Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996) and Caluza, supra., the correct application 
38 U.S.C.A. § 1154(b) requires a three-step, sequential 
analysis:

(1) Has the claimant produced "satisfactory lay or other 
evidence of such injury or disease."  "Satisfactory 
evidence" is defined as "credible evidence that would a 
allow a reasonable fact finder to conclude that the alleged 
injury or disease was incurred in or aggravated by the 
veteran's combat service."
(2)  Is the proffered evidence "consistent with the 
circumstances, conditions, or hardships of such service."  
(3) Once these the first two steps are met, the Secretary 
"shall accept" the veteran's evidence as "sufficient proof 
of service connection," even if no official record of such 
incurrence exists, unless the government can met the burden 
of showing "clear and convincing evidence to the contrary."  

In Collette, it was expressly held that during the first two 
steps of this sequential analysis, the credibility 
determination must be made as to the veteran's evidence 
standing alone, not weighing the veteran's evidence with 
contrary evidence.  Only in the third step may contrary 
evidence, such as a Report of Medical Examination at 
Separation, be brought into play.  Collette, 82 F.3d at 393.

Under this framework, the Board has only reached the question 
of the credibility of the claimant's assertions at step 
three, when the contrary evidence can be weighed.  In this 
instance, however, it is clear that the claimant's statements 
are not satisfactory, i.e. credible, because both the account 
of the event the claimant himself has styled as his most 
significant alleged stressor, the rocket attack about ten 
days after his arrival, and the allegations of exposure to a 
massive number of rocket attacks are flatly refuted by the 
service department record.

Nor are these isolated examples of false statements advanced 
by the claimant in pursuit of a claim for compensation 
benefits for PTSD.  The veteran has further stated that, 
while in service, 16-inch shells were fired over his head.  
The available documentation in the service records shows he 
was assigned to his unit at Nha Trang (where he alleges this 
took place) on 4 April 1969. The Dictionary of American Naval 
Fighting Ships, Vol. V, Navy Department, Office of the Chief 
of Naval Operations, Naval History Division (Washington: 
Reprint 1979) 60-63, establishes that the only ship fitted 
with 16-inch guns to operate off Vietnam, the battleship New 
Jersey, completed her one deployment to Vietnam and sailed 
from Subic Bay in the Philippines for the United States on 3 
April 1969.  In other words, the New Jersey was en route to 
the United States the day before service records show the 
appellant reached his unit.  It follows that his recollection 
of being exposed to hearing or seeing 16-inch gunfire is 
refuted.

Finally, the veteran has also offered accounts that he served 
in Vietnam as an automatic weapons specialist.  Such 
statements are simply not supported, but are actively refuted 
by the service department records that show his assigned 
duties were those of an automotive parts specialist.  

Thus, in total no fewer than four critical allegations by the 
claimant are not simply unsupported or not verified, but are 
demonstrably false: the initial rocket attack within ten days 
of arrival at his unit; exposure to a vast number of rocket 
attacks; exposure to the fire of 16-inch guns; and duties 
involving assignment as an automatic weapons specialist in 
Vietnam.   Manifestly, his assertions are not 
"satisfactory" or "credible" and thus he is not entitled 
to the presumptions provided by 38 U.S.C.A. § 1154(b).

In addition to the veteran's own statements, a letter from 
H.P., a fellow serviceman, has been offered to 
"corroborate" the veterans claims of in-service stressors.  
As detailed earlier, in that letter H.P. stated that he was 
with the veteran in the 17th Combat Aviation Group on a daily 
basis from the time the appellant arrived to the time he 
left.  H.P. remembered the first rocket attack one week after 
entering Vietnam, approximately 20 to 30 rounds into the 
compound with one or two rounds hitting within 30 feet of the 
sleeping area.  H.P. further reported frequent rocket attacks 
totaling two to five per month.  The Board notes that 
according to H.P.'s account, therefore, the rocket attacks in 
the over 38 weeks (or 9.5+ months) of the veteran's tour 
should have numbered between approximately 19 and 47.  The 
service department records that demonstrate the claimant's 
accounts as to these events are false likewise demonstrate 
that the purported supporting evidence form H.P. is false.  
As noted above, there was no rocket attack within one week or 
any time proximate to that during the tour of the claimant 
and H.P.  There was no rocket attack involving twenty or more 
rounds.  Further, the service department records demonstrate 
that H.P. allegations of frequent rocket attacks are likewise 
false.   Where the relevant evidence demonstrates that a 
witness has submitted false statements concerning the rocket 
attacks, the Board finds that no credibility can be assigned 
to the statements of H.P. related to other alleged stressor 
events for which there is no independent corroboration.   As 
noted in Phillips, supra., above, once it is clear that a 
witness is submitting false statements, the fact finder is 
entitled to disregard not only the demonstrably false 
statements, but may also find no credibility can be attached 
to the whole of the witness's evidence.  The current leaves 
the distinct inference that the claimant knowingly procured 
the false statement from H.P. since the claimant knew the 
story of the rocket attack shortly after his arrival and the 
claim of a vast number of rocket attacks were false.  (As the 
Federal Circuit noted the Board has the "authority to 
discount the weight and probity of evidence in the light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden, 125 F.3d at 1481.)  What 
is settled is that the claimant attempted to support his 
false statement with a false statement from another 
individual.  

The inquiry as to the claimant's status as a combat veteran 
demonstrates that he has advanced false stories of his 
experiences in service.  The numerous occasions on which the 
veteran's contentions as to material facts have been 
contradicted by official military records support a finding 
that the claimant is not acting in good faith.  The Board 
further concludes that since it is clear that the claimant is 
acting in bad faith, no reasonable fact finder could assign 
any credibility to any evidentiary assertion by the claimant 
advanced to support his claim for service connection for 
PTSD.  As noted by the Phillips Court, a fact finder that 
concludes that "any witness testified falsely as to any 
material issue in this case . . . must reject that which you 
believe to be false, and you may reject the whole or any part 
of the testimony of such witness."   In this matter the 
claim of direct combat participation is manifestly a 
"material issue."  The wholesale pattern of the claimant's 
false testimony as to this material issue provides the 
mandate for the fact finder to reject the whole of his 
evidentiary assertions.   

Under the authority of Bethea v. Derwinski, 2 Vet. App. 252 
(1992), the Board finds the memorandum decision in Pruitt v. 
West, No. 97-381 (U.S. Vet. App. Mar 6, 1998) to contain 
particularly persuasive reasoning as to the appropriate 
course of action to be followed when false claims of combat 
are advanced by a veteran in a claim for service connection 
for PTSD.  As the Court stated:

This claim for benefits has been grounded on 
what now has been found to be a false claim 
to combat-related stress.  When faced with 
this reality, the stress from having been in 
combat shifted to hardship of Army life and 
severe Korean weather.  The appellant, now 
having been found by the Board to lack 
credibility by falsely claiming combat 
experience, is hardly in a position to 
continue his quest for benefits.  He has 
expended resources of VA and this Court at 
the expense of delaying legitimate claims.  
Such conduct on his part could well violate 
18 U.S.C. § 1001 (false statement), but, in 
any event, he has done a great disservice to 
those who have service in our armed forces 
and honorably pursued veterans benefits in a 
system having no room for one falsely 
claiming combat related disabilities.

Thus, the Board concludes that the veteran did not engage in 
combat with the enemy as defined within 38 U.S.C.A. § 1154(b) 
(West 1991).  As a result, as a matter of law, a medical 
provider cannot provide supporting evidence that the claimed 
in-service event actually occurred based on a post-service 
medical examination.  Moreau v. Brown, 9 Vet. App. 389, 395-6 
(1996).  In addition, the veteran's own testimony will not be 
sufficient.  Id.  Other credible supporting evidence from any 
source must be provided.  The Board finds there is no "other 
credible supporting evidence from any source" to support the 
conclusion that the claimant engaged in combat with the 
enemy.  Likewise, the Board notes that even if the rule of 
law in Moreau did not apply, the fact is that none of the 
post-service clinicians that have dealt with the claimant and 
reported or suggested the presence of PTSD have any first 
hand knowledge of the events in service or the claimant's 
reaction to those events.  Thus, they can not corroborate 
events in service; they can only reiterate the claimant's 
assertions.

III.  Non-combat events

Whether being subjected to rocket attacks, gunfire from 16-
inch guns, or duties as a automatic weapons specialist as 
alleged by the claimant constituted combat events or 
noncombat events, the Board has found all these allegations 
to be false.  From this conclusion, the Board has further 
found that the claimant is acting in bad faith and no 
credibility can be attached to his evidentiary assertions in 
pursuit of his claim for service connection for PTSD.  
Phillips, supra.  

As noted above, not only the subjective reaction of an 
individual to an alleged stressor event, but the validity of 
the presence of a series of additional symptoms under 
criteria "B," "C," and "D" are dependent upon the 
credibility of the claimant.  No human being, whatever his or 
her medical credentials may be, can objectively observe in 
inner thoughts of another human being, nor can a human being 
objectively verify at a distant remove the subjective 
reaction of another individual to an event long past.  Thus, 
it is fallacious to believe that a clinician can contribute 
to a determination as to whether or not PTSD is present and, 
if so, if the PTSD is related to events in service once it is 
clear that a claimant is advancing a false claim.  Once it is 
clear that a claimant and his purported supporting witness 
H.P. are presenting false statements, the disposition of the 
claim rests with adjudicators, not clinicians.  

As the single judge noted above in Pruitt, one would scarcely 
believe that any purpose would be served by further pursuit 
of the claim once it is clear that false allegations of 
combat events have been advanced.  The Board finds this 
analysis would apply equally if the various events noted 
above concerning rocket attacks, exposure the shelling from 
16-inch guns or duties as an automatic weapons specialist 
were classified as non combat events.  To further pursue this 
matter would be a pointless waste of adjudicative resources 
at the expense of other veterans advancing meritorious 
claims.  It would effectively create a policy that advancing 
false claims is of no consequence and that system of 
compensation benefits for veterans is not merely 
nonadversarial, but actually indifferent to false claims.  

It is inherent in the case law cited above concerning 
credibility determinations, however, that consequences do 
follow from a properly supported determination that the 
claimant lacks credibility.  This is particularly so in a 
claim involving PTSD where the diagnosis is completely 
dependent upon the credibility of the party claiming the 
disorder.   It is now clear that the claimant is pursuing a 
false claim.  No credibility can be attached to his 
allegations as to his subjective reaction to events alleged 
as a "stressor" or as to a host of subjective symptoms 
allegedly relating to such events.  Thus, the claim fails 
regardless of and without necessity of further pursuit of 
alleged "stressor" events, whether combat or non combat.

IV.  Conclusion

Although the veteran is entitled to the benefit of the doubt 
when the evidence supporting a grant of the claim and 
evidence supporting a denial of the claim are in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the overwhelming preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 58 (1990).

This matter further illuminates a now chronic problem in the 
adjudicative system.  No one who has dealt with claims for 
veterans as has the undersigned for over 27 years can fail to 
be impressed with the fact that the overwhelming majority of 
veterans bring their claims in good faith.  A tiny minority 
of perhaps a very few percentage points, however, has now 
emerged who plainly are not acting in good faith.  This tiny 
minority has a baneful effect of the claims system vastly out 
of proportion to its number.  In this matter for example, a 
fair estimate would be that the resources consumed in this 
appeal would easily have permitted the handling of between at 
least five and ten other average appeals.  Statistically, 
those five to ten appeals likely would have resulted on 
average in a grant of some benefit for one or two veterans 
outright.  Another two to four veterans would have gained 
additional development of the record that on average would 
result in the grant of a benefit for between one and two 
additional veterans.  Thus, this matter alone has delayed the 
grant of benefits on average to between two to four veterans.  
If one of the those veterans died during the processing of 
his appeal during the time expended in the processing of this 
claim, that benefit would have been lost or possibility 
severely reduced if paid as accrued benefits to his or her 
dependents.  These are the sorts of costs of this false claim 
alone at the appeal level.  This does not count the costs of 
processing at the regional office, but it can be safely 
presumed to be several multiples of the cost at the Board, 
particularly since initial claims have a far greater 
allowance rate.    Thus, this is an example of where an 
individual has attempted to trade for his own benefit on the 
honorable behavior and sacrifice of others-and at the 
expense of other veterans with meritorious claims.


ORDER

Service connection for PTSD is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

